25 F.3d 1038NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ashby BECKETTE, Plaintiff Appellant,v.UNITED STATES POSTAL SERVICE, Defendant Appellee.
No. 93-1329.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 12, 1994.Decided:  May 18, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-90-1246-N)
Ashby Beckette, Appellant Pro Se.
Robert Paul Sindermann, Jr., United States Postal Service, Washington, D.C., for Appellee.
E.D.Va.
AFFIRMED.
Before MURNAGHAN and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment on his claims filed pursuant to the Freedom of Information Act, 5 U.S.C.A. Sec. 552 (West 1977 & Supp.1994), and the Privacy Act, 5 U.S.C.A. Sec. 552a (West 1977 & Supp.1994).  Our review of the record and the district court's opinion discloses that this appeal is without merit.1  Accordingly, we affirm on the reasoning of the district court.  Beckette v. United States Postal Service, No. CA-90-1246-N (E.D. Va.  Oct. 10, 1990;  Mar. 11, 1993).2  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


1
 Beckette's motions to vacate the district court's judgment, to report opposing counsel for misconduct, to declare Appellee's evidence as manufactured, and to investigate the district court clerk are denied


2
 The district court failed to give Beckette proper notice of the USPS's motions for summary judgment.   Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975).  However, our review of the case convinces us that this error is harmless.  Fed.R.Civ.P. 61